DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 01/05/2022.
Claims 1-20 are pending
Claims 1, 13 and 20 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 8-16, claims 1, 6, 13, 16 and 20; filed on 01/05/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (US20170193003) in view of Newton (US20140173052).
As to claim 1, Vijayan teaches a method, comprising: allocating, by one or more computer systems, (¶0066 host computing device;  programs to be executed by one or more processors, ¶0308 allocate computing resources) a first host for an active instance of a stream-processing application (¶0084 primary  devices; ¶0127 computing device associated data streams; ¶0135 processing applications) that maintains a state during processing of one or more input streams; (¶0178 return the current system to the state of the system that existed; ¶0379 process input corresponding to first data) allocating, by the one or more computer systems, a second host for a first backup instance (¶0006 secondary devices is allocated; ¶0066 host computing device;  programs to be executed by one or more processors; ¶0279 write backup or other secondary copies of the primary data generated by the source client computing devices into the source secondary storage device(s)) that recreates the state on the active instance (¶0088 create  data object representing the state of the data object;  ¶0181 replicated data that represents a state) and during a failure on the first host, moving the active instance to the second host (¶0080 data object is migrated to secondary device; ¶0127 computing device associated data streams; ¶0136 migrating,  data stored in the primary device; ¶0385 first data storage computer has failed) by: stopping the first backup instance on (¶0149 not for writing to secondary device, copy operations) and launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance.  (¶0099 agents (software/applications) executing on secondary computing devices; ¶0180 replication copy can be a mirror copy, primary data; are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s); ¶0379 process input corresponding to first data).
Although Vijayan teaches the method recited above, wherein Vijayan fails to expressly teach replicating changes to the state of the active instance without consuming the one or more input streams, by consuming the replicated changes to the state replicated from of the active instance and without consuming the one or more input streams.
Newton, however discloses, replicating changes to the state of the active instance without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes) by consuming the replicated changes to the state replicated from of the active instance (¶0154 consume streams; ¶0272 consumes updates on its state; ¶0486 replicate an updated copy) without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes)
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for replicating changes with and/or without consuming changes. One of (See Newton para 1669)
As to claim 2, the combination of Vijayan and Newton teach the method of claim 1, wherein Vijayan further teaches the method of claim 1, further comprising: allocating a third host for a second backup instance that recreates the state on the active instance by consuming the changes to the state replicated from the active instance. (¶0308 allocate computing resources; ¶0366 third data storage computer; ¶0374 third data storage computer can retrieve replicated second data).
As to claim 3, the combination of Vijayan and Newton teach the method of claim 2, wherein Vijayan further teaches the method of claim 2, further comprising: selecting the second host for use in performing failover of the active instance based on a shortest lag of the recreated state on the first backup instance from the state on the active instance. (¶0151 computing device(s) selected to store primary data; secondary computing device(s); ¶0154 secondary devices provide failover functionality).
As to claim 4, the combination of Vijayan and Newton teach the method of claim 2, wherein Vijayan further teaches the method of claim 2, wherein the third host is allocated for the second backup instance in response to at least one of the failure on the first host and another failure on the second host.  (¶0360 first computing device that has failed; ¶0374 system further comprises a third data storage computer comprising computer hardware; comprises the replicated first data and replicated second data; where first node, the second  computer is unavailable; ¶0379 second  computer has failed)
As to claim 5, the combination of Vijayan and Newton teach the method of claim 1, wherein Vijayan further teaches the method of claim 1, wherein allocating the first and second (¶0069 primary, secondary computing devices; ¶0211 assign priority values or weights to certain data (during) copy operations; ¶0308 allocate computing resources).
As to claim 7, the combination of Vijayan and Newton teach the method of claim 1, wherein Vijayan further teaches the method of claim 1, wherein allocating the first and second hosts comprises: allocating different hosts to the active instance and the first backup instance. ¶0069 primary, secondary computing devices; ¶0077 primary storage device, live (active) data; ¶0308 allocate computing resources).
As to claim 8, the combination of Vijayan and Newton teach the method of claim 1, wherein Vijayan further teaches the method of claim 1, wherein consuming changes to the state replicated from the active instance comprises: receiving the changes to the state over an event stream in a distributed streaming platform.  (¶0127 data streams agents; ¶0180 replication copy, mirror copy, changes to primary data; ¶0281 received backup/secondary copy data). 
As to claim 9, the combination of Vijayan and Newton teach the method of claim 1, wherein Vijayan further teaches The method of claim 8, wherein resuming processing of the one or more input streams using the recreated state from the first backup instance comprises: obtaining a latest offset of the event stream processed by the first backup instance; updating the state with one or more events after the latest offset in the event stream; and processing additional records from the one or more input streams based on the updated state. 
As to claim 10, the combination of Vijayan and Newton teach the method of claim 1, wherein Newton further teaches The method of claim 1, further comprising: recreating, by the first backup instance, an additional state on another active instance of the stream-processing (¶0790 consume event streams from instances; ¶0842 data replicated; ¶0893 consumes, as input, one or more event streams, state information).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for consuming additional data. One of ordinary skill in the art would be motivated to allow for monitoring information gathered via data collectors. (See Newton para 0993)
As to claim 11, the combination of Vijayan and Newton teach the method of claim 1, wherein Newton further teaches the method of claim 1, wherein the state comprises: a set of keys; and a set of values to which the set of keys is mapped. (¶0242 mapping from a key values; ¶0931 set of keys).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for mapping key values. One of ordinary skill in the art would be motivated to allow for identifying constraints. (See Newton 0332)
As to claim 13, Vijayan teaches a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, (¶0066 memory for storing computer programs, host computing device; programs to be executed by one or more processors) cause the system to: allocate a first host for an active instance of a stream- processing application (¶0066 host computing device; ¶0127 computing device associated data streams; ¶0135 processing applications; ¶0308 allocate computing resources) that maintains a state during processing of one or more input streams; (¶0178 return the current system to the state of the system that existed; ¶0379 process input corresponding to first data) allocate a second host for a first backup instance that recreates the state on the active instance (¶0006 secondary devices is allocated; ¶0181 replicated data that represents a state; ¶0279 write backup or other secondary copies of the primary data generated by the source client computing devices into the source secondary storage device(s)) and during a failure on the first host, move the active instance to the second host (¶0080 data object is migrated to secondary device; ¶0127 computing device associated data streams; ¶0136 migrating,  data stored in the primary device; ¶0385 first data storage computer has failed) by: stopping the first backup instance on the second host; (¶0149 not for writing to secondary device, copy operations) and launching the active instance on the second host to resume processing of the one or more input streams by the active instance using the recreated state from the first backup instance. (¶0099 agents (software/applications) executing on secondary computing devices; ¶0180 replication copy can be a mirror copy, primary data; are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s); ¶0379 process input corresponding to first data).
Although Vijayan teaches the method recited above, wherein Vijayan fails to expressly teach replicating changes to the state of the active instance without consuming the one or more input streams, by consuming the replicated changes to the state replicated from of the active instance and without consuming the one or more input streams. 
Newton, however discloses, replicating changes to the state of the active instance without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes) by consuming the replicated changes to the state replicated from of the (¶0154 consume streams; ¶0272 consumes updates on its state; ¶0486 replicate an updated copy) without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for replicating changes with and/or without consuming changes. One of ordinary skill in the art would be motivated to allow for utilizing a manifest listing of all data and ongoing activities. (See Newton para 1312)
As to claim 14, the combination of Vijayan and Newton teach the system of claim 13, wherein Vijayan further teaches the system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: allocate a third host for a second backup instance that recreates the state on the active instance by consuming the changes to the state replicated from the active instance.  (¶0308 allocate computing resources; ¶0374 third computer can retrieve replicated second data). 
As to claim 15, the combination of Vijayan and Newton teach the system of claim 14, wherein Vijayan further teaches the system of claim 14, wherein the third host is allocated for the second backup instance (¶0308 allocate computing resources; ¶0374 third computer can retrieve replicated second data) in response to at least one of the failure on the first host and another failure on the second host. (¶0360 first computing device that has failed; ¶0379 second computer has failed).
As to claim 17, the combination of Vijayan and Newton teach the system of claim 13, wherein Vijayan further teaches the system of claim 13, wherein resuming processing of the one (¶0005 continue to process; ¶0095 create a secondary copy;  copying primary data; ¶0180 replicating primary data changes; ¶0256 update to include data and/or metadata related to backup copy; ¶0392 retrieve the replication of the data).
As to claim 18, the combination of Vijayan and Newton teach the system of claim 13, wherein Newton further teaches the system of claim 13, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: recreate, by the first backup instance, an additional state on another active instance of the stream-processing application by consuming additional changes to the additional state replicated from the other active instance.  (¶0790 consume event streams from instances; ¶0842 data replicated; ¶0893 consumes, as input, one or more event streams, state information).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for consuming additional data. One of ordinary skill in the art would be motivated to allow for utilizing stream identifiers for debugging changes with streams. (See Newton para 0888)
As to claim 19, the combination of Vijayan and Newton teach the system of claim 13, wherein Newton further teaches the system of claim 13, wherein the state comprises: a set of (¶0242 mapping from a key values; ¶0931 set of keys).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for mapping key values. One of ordinary skill in the art would be motivated to allow for a hash table to store value pairs. (See Newton para 1509)
As to claim 20, Vijayan teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, (¶0066 memory for storing computer programs, host computing device; programs to be executed by one or more processors) the method comprising: allocating a first host for an active instance of a stream-processing application (¶0084 primary  devices; ¶0127 computing device associated data streams; ¶0135 processing applications; ¶0308 allocate computing resources) that maintains a state during processing of one or more input streams; (¶0178 return the current file system to the state of the file system that existed; ¶0379 process input corresponding to first data) allocating a second host for a first backup instance that recreates the state on the active instance (¶0006 secondary devices is allocated; ¶0279 write backup or other secondary copies of the primary data generated by the source client computing devices into the source secondary storage device(s) and during a failure on the first host, moving the active instance to the second host (¶0080 data object is migrated to secondary device; ¶0127 computing device associated data streams; ¶0136 migrating,  data stored in the primary device; ¶0385 first data storage computer has failed) by: stopping the first backup instance on the second host; (¶0149 not for writing to secondary device, copy operations) and launching the active instance on the second host to resume processing of the one (¶0099 agents (software/applications) executing on secondary computing devices; ¶0180 replication copy can be a mirror copy, primary data; are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s); ¶0379 process input corresponding to first data).
Although Vijayan teaches the method recited above, wherein Vijayan fails to expressly teach replicating changes to the state of the active instance without consuming the one or more input streams, by consuming the replicated changes to the state replicated from of the active instance and without consuming the one or more input streams.
Newton, however discloses, replicating changes to the state of the active instance without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes) by consuming the replicated changes to the state replicated from of the active instance (¶0154 consume streams; ¶0272 consumes updates on its state; ¶0486 replicate an updated copy) without consuming the one or more input streams; (¶0141 not consume  input; ¶0486 replicate an updated copy; ¶0893 input, one or more event streams; ¶1121 updates translate into a sequence of changes).
Thus the teaching of Newton it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Newton and Vijayan for replicating changes with and/or without consuming changes. One of ordinary skill in the art would be motivated to allow for improve performance or availability of the service. (See Newton para 0513)
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (US20170193003) in view of Newton (US20140173052) and in further view of Dasari (US20160132262). 
Although the combination of Vijayan and Newton teach the method recited in claim 5, wherein the combination of Vijayan and Newton fail to expressly teach The method of claim 5, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances.
Dasari, however discloses, the method of claim 5, wherein the priority-based ordering comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances. (¶0048 multiple data requests; prioritize or order the data requests; ¶0051 data backup assigned a lowest level of importance, priority; ¶0053 active categories of data are assigned a higher priority value). 
Thus the teaching of Dasari it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dasari, Vijayan and Newton for priority-based ordering of application instances. One of ordinary skill in the art would be motivated to allow for increase data reliability. (See Dasari para 0024)
As to claim 16, the combination of Vijayan and Newton teach the system of claim 13, wherein Vijayan further teaches The system of claim 13, wherein allocating the first and second hosts comprises: allocating the first host to the active instance and the second host to the first backup instance according to a priority-based ordering (¶0069 primary, secondary computing devices; ¶0211 assign priority values or weights to certain data (during) copy operations; ¶0308 allocate computing resources).
Although the combination of Vijayan and Newton teach the method recited above, wherein the combination of Vijayan and Newton fail to expressly teach that comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances; and allocating the first and second hosts as different hosts to the active instance and the first backup instance.  
Dasari, however discloses, that comprises a high priority for active instances of the stream-processing application, a lower priority for backup instances of the stream-processing application, and a deterministic ordering among multiple backup instances for each of the active instances; and allocating the first and second hosts as different hosts to the active instance and the first backup instance.  (¶0048 multiple data requests; prioritize or order the data requests; ¶0051 data backup assigned a lowest level of importance, priority; ¶0053 active categories of data are assigned a higher priority value).
Thus the teaching of Dasari it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Dasari, Vijayan and Newton for priority-based ordering of application instances. One of ordinary skill in the art would be motivated to allow for performing root-cause analysis to improve the reliability of backup jobs. (See Dasari para 0003)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (US20170193003) in view of Newton (US20140173052) and in further view of Alves (US20180218522).
As to claim 12, although the combination of Vijayan and Newton teach the method recited above, wherein the combination of Vijayan and Newton fail to expressly teach the method of claim 1, wherein processing of the one or more input streams by the active instance comprises at least one of: a join operation; an aggregation operation; and a grouping operation. 
Alves, however discloses, the method of claim 1, wherein processing of the one or more input streams by the active instance comprises at least one of: a join operation; an aggregation operation; and a grouping operation. (¶0046 stream processing, real-time flow; ¶0049 perform operations involving join, followed by grouping and aggregation).
Thus the teaching of Alves it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Alves, Vijayan and Newton for processing stream inputs using join, aggregation or grouping operation. One of ordinary skill in the art would be motivated to allow for identifying patterns among stream events. (See Alves para 0003)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454